Citation Nr: 1218290	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-10 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 Regional Office (RO) in Togus, Maine rating decision, which denied the Veteran's application for TDIU.


FINDINGS OF FACT

1.  The Veteran meets the percentage requirements for TDIU, as he has a single service-connected disability rated at 40 percent or more and a combined rating of 70 percent or more.

2.  The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in October 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The letter informed the Veteran of what the evidence must show to establish entitlement to TDIU.  He was informed of what evidence he should submit and what VA would attempt to obtain on his behalf.  He was informed that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter further informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  In addition, the Veteran was provided with the evidence necessary to establish a total rating due to individual unemployability resulting from service-connected disabilities.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of TDIU.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and post-service VA treatment records are in the file.  Documents from the Social Security Administration (SSA) do not indicate that the Veteran is receiving benefits due to disability and the Veteran has not claimed otherwise.  As such, the Board finds that a remand to obtain any additional existing SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).  Private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  Furthermore, the Veteran does not claim there is additional evidence not of record that would help his claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The RO provided the Veteran appropriate VA examinations in January 2008.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's service-connected disabilities and the affect these disabilities have on his employability.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the Board notes that the Veteran's service-connected disabilities include a 50 percent rating for brain syndrome due to trauma; a 50 percent rating for skull loss, larger than fifty-cent piece associated with brain syndrome due to trauma; a 20 percent rating for defective vision associated with brain syndrome due to trauma; a 10 percent rating for tinnitus; a noncompensable rating for U-shaped scar, left front temporal region with slight disfigurement associated with brain syndrome due to trauma; a noncompensable rating for scar, anterior scalp associated with brain syndrome due to trauma; and a noncompensable rating for bilateral hearing loss.  His combined rating is 80 percent.  As noted, to meet the requirement of "one 60 percent disability," disabilities resulting from one common etiology will be considered one disability.  All save the Veteran's bilateral hearing loss and tinnitus disabilities are attributed to a single in-service incident involving trauma to the skull.  Thus, the Veteran's disabilities meet the standard either for a single 60 percent disability or multiple disabilities with a single 40 percent disability and combined disability rating of 70 percent.  Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

The Veteran asserts that his service-connected bilateral hearing loss and residuals of brain syndrome due to trauma are the primary causes of his asserted unemployability.  Initially, the Board notes that there is some discrepancy in the record as to the extent of the Veteran's employment in the recent years preceding his claim for TDIU.  As will be discussed below, the Veteran reported during January 2008 VA examinations that he had worked regularly with his son's construction company and with various Amish building contractors.  Statements from the Veteran's representative and son, however, indicate that the Veteran may have exaggerated the amount and extent of the work actually performed by the Veteran for these employers.  

The Veteran previously was denied entitlement to TDIU in rating decisions from February 1989 and August 2006, at which time he essentially claimed the same basis for an inability to work.  The record shows a sporadic work history in the decades following service.  An October 1988 psychiatric examination report concluded:

I do not see this man as being grossly impaired and I certainly don't see him as being incapable of work which is in no doubt also evidenced by his four and one half year employment with spray painting.  Rather, I see him as someone who would prefer not to work and would rather 'goof off'.  The luxury of his 80% service connected benefit check permits him to do so.

During a July 2006 VA psychiatric examination, the Veteran indicated that since the October 1988 VA examination he had been unemployed for periods of up to 2 to 3 years, but also had worked for his son and multiple Amish building contractors off and on.  At one point in the interview, the Veteran indicated, "I go in whenever I feel like it, if the electric bill's going to get higher I will work..."  The examiner concluded that the Veteran was "fully capable of obtaining and maintaining employment if he so chooses; however, it would appear that [the Veteran] has frequently quit jobs throughout his life when he has felt it was more trouble than they were worth."  

A January 2008 VA audiological examination found right and left ear hearing acuity within normal limits to 2000 Hertz (Hz) and thereafter moderate to severe right and left ear sensorineural hearing loss.  Speech discrimination was good in quiet settings.  A January 2008 VA eye examination showed corrected visual acuity of the right eye of 20/20 and the left eye of 20/200.  There were no other visual problems related to the Veteran's service-connected disability.  During a January 2008 VA psychiatric examination the Veteran reported working for his son and Amish building contractors in the last 2 years.  The only mental health issue the Veteran reported was mild memory problems, such as forgetting where he had placed an object.  On examination, the Veteran showed good concentration and memory.  The examiner concluded that the Veteran did not meet the criteria for any Axis I or II disabilities.  A January 2008 VA neurological examination report, by contrast, indicated poor memory and decreased cognition in the past year.  In addition, the Veteran had periodic lightheadedness that had gotten worse in the last year.  The diagnoses were brain syndrome due to trauma and skull loss as a result of trauma.

During a January 2008 general VA examination, the Veteran reported pain in the lumbar spine when lifting and bending.  He reported occasional work in construction, but that he had difficulty with bending and lifting.  On examination, there was some pain and weakened motion of the lumbar spine.  X-rays showed mild scoliosis and degenerative disease of the lumbar spine.  After considering the other January 2008 VA examination reports, the claims file, and the foregoing, the examiner concluded the Veteran was not able to do desk work due to poor cognition and that he had some difficulty doing physical jobs, including construction, because of the degenerative disease of the lumbar spine.

The Board notes there is no medical professional who has suggested that the Veteran's unemployment status can be attributed to his hearing loss, brain syndrome due to trauma, or other service-connected disabilities.  Indeed, the January 2008 VA general medical examiner concluded that the Veteran's limitation in performing physical jobs was due to his nonservice-connected lumbar spine disability and not attributed to any service-connected disability.  This opinion was based on consideration of the claims file, other VA examination reports, and other evidence of record.  In addition, other medical professionals have indicated that the Veteran's sporadic work history is attributable to the Veteran's preference not to work, rather than due to any service-connected disability.    

The Board recognizes that the January 2008 VA general medical examiner concluded that the Veteran was unfit for sedentary work due to cognition problems; however, the Veteran's work history and experience predominantly involves physical labor in fields such as construction.  As noted, the January 2008 VA general medical examiner attributed problems with employment involving physical jobs was due to nonservice-connected lumbar spine problems and not due to his service-connected disabilities.  

The Board has considered the Veteran's statement that a doctor has attributed his unemployment to his service-connected neurological disabilities that caused difficulty in functioning in any social or industrial environment.  Even assuming the accuracy of this statement, the Board finds such a conclusion outweighed by the multiple medical opinions who have considered the claims file, medical record, and the Veteran's reported work and social history and concluded that his service-connected disabilities or problems interacting with others caused him to leave multiple jobs.  Rather, it was the Veteran's preference not to work that caused him to leave these jobs.  This statement is supported by the Veteran's own assertions during the July 2006 VA psychiatric examination where, as stated above, he indicated that he worked at such times that he felt like it or when he needed extra money.

The Board also has considered the statement of the Veteran's son regarding problems with the Veteran's vision, balance, and hearing that make it extremely difficult to find job responsibilities for the Veteran to safely perform.  While the Board is sympathetic to these difficulties, it must be noted that the combined 80 percent rating currently in effect for his disabilities contemplates severe industrial impairment.  Moreover, the medical evidence of record does not indicate worsened visual acuity or balance in recent years.  The Veteran's corrected visual acuity as of January 2008 was 20/20 in the right eye and 20/200 in the left eye, which is the same as the corrected visual acuity as measured, for example, in October 1988 and March 2006.  Nor are there reports of worsening balance.  As the Veteran has been able to work effectively over the decades with these problems, to the extent he chooses to do so, the Board does not find that they render him unable to secure or follow a substantially gainful occupation.  To the extent that the Veteran's increased lightheadedness reported in the January 2008 VA neurological examination affects his balance, the Board notes that there are myriad occupations involving physical labor that do not require the use of ladders or roof work that concerns the Veteran's son.  As to the Veteran's hearing problems, the Board notes that hearing impaired individuals are employed in all types of occupations, both physical and sedentary.  While the Veteran may not be suited for many of the work duties of a roofing company, such does not render him unable to perform other physical work jobs.  As noted by the January 2008 VA general medical examiner, the Veteran's work in physical jobs is limited primarily by his nonservice-connected lumbar spine disability and not his service-connected disabilities.

In closing, the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability.  However, the 80 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from his disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


